DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 11 recite the limitation "the long ends".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the slit”.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the claim is treated as depending from claim 5
Claims 17 and 18 recite the limitation "the third closed loop shape".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zbinden (US 2018/0055710).
Regarding claim 1, Zbinden teaches an exercise device configured to couple a user's limb to a resistance mechanism and to tighten on the user's limb by a force applied in opposition to the resistance mechanism [0026], the device comprising: a strap (1) including a first portion (first end portion), a second portion (second end portion), and a third portion (central portion), the strap defining an adjustable opening configured to receive the user's limb (see Fig. 2), and wherein the first portion and the third portion of the strap are attached to a closed loop shape (6) configured for coupling to the resistance mechanism; a fixed opening (2) coupled to the strap, wherein the adjustable opening of the strap is formed by passing the second portion of the strap through the fixed opening, wherein the adjustable opening is configured to tighten on the user's limb by the force applied in opposition to the resistance mechanism [0026].
Regarding claim 2, Zbinden teaches a flexible material (2) coupled to the strap, and wherein the flexible material provides the fixed opening.
Regarding claim 3, Zbinden teaches the flexible material (2) defines a tube and the strap is at least partially disposed within the tube (see Fig. 1).
Regarding claim 4, Zbinden teaches the tube defines a first major opening and a second major opening and a channel therebetween, and the strap passes through the channel (see Fig. 1).
Regarding claim 7, Zbinden teaches the fixed opening is provided by a loop (2) coupled to the tube.
Regarding claim 9, Zbinden teaches the strap (1) is fixed to the tube (2) adjacent the second major opening (see Fig. 1).
Regarding claim 10, Zbinden teaches the tube is formed by attaching together the long ends of a rectangular piece of a flexible material (see Fig. 1- the ends of the material are attached together on the strap).
Regarding claim 11, Zbinden teaches the long ends are stitched [0034] together inside the tube (see Fig. 1- the ends of the material are attached together on the strap).
Regarding claim 15, Zbinden teaches the closed loop shape is formed integrally by the first portion and the third portion of the strap and wherein the first portion and the third portion are attached to one another to complete the closed loop shape (see Fig. 1, where the first and third portions are stitched together).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zbinden (US 2018/0055710) as applied to claim 4 above, and further in view of Baldwin (US 7,662,073).
Zbinden teaches “it may be useful to cover areas which are exposed to contact abrasion from friction (such as the retainer loops and the mounting loop) with material sheaths” at [0037], but is silent to the material of the sheaths, and specifically fails to teach foam or neoprene.  Baldwin teaches an exercise strap having a portion covered by a protective neoprene sheath (column 7 lines 27-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device taught by Zbinden by providing the sheath as formed from neoprene because such a modification involves the mere selection of a known material based on its suitability for its intended use and therefore fails to distinguish the invention over the prior art (see MPEP 2144.07).  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zbinden (US 2018/0055710) as applied to claim 4 above, and further in view of Vorozilchak (US 2018/0290007).
Zbinden teaches a “hardware ring” could be attached at the closed loop shape [0016], but does not specifically disclose a carabiner attached at the closed loop shape.  Vorozilchak teaches an exercise strap with a carabiner (34) attached at a closed loop shape for allowing the device to be connected to difference accessories for connection to a structure (Vorozilchak teaches the carabiner may be directly connected to a support structure 100, or connected to an extension strap 70 for connection to a different structure such as that in Fig. 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Zbinden by providing a carabiner, as taught by Vorozilchak, in order to allow the device to be attached to different structures.

Allowable Subject Matter
Claims 19-20 allowed.
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or make obvious the combinations of limitations required by dependent claim 5, independent claim 19, or independent claim 20.
Regarding claim 5, the cited references do not disclose the device as required by claim 4 and further wherein the tube defines a slit opening to the channel, and wherein the adjustable opening is formed by the strap extending through the slit into the channel and out through the second major opening.
Regarding claim 19, the cited references do not disclose the device as claimed, and in particular the limitation, “a flexible material coupled to the strap, wherein the flexible material is arranged in a tube defining a first major opening and a second major opening and a channel therebetween, and wherein the strap passes through the channel, the tube further including a slit and defining a fixed opening between the slit and the first major opening, wherein the adjustable opening of the strap is formed by passing the second portion of the strap through the fixed opening”.
Regarding claim 20, the cited references do not disclose the device as claimed, and in particular the limitation, “flexible material coupled to the strap, wherein the flexible material is arranged in a tube defining a first major opening and a second major opening and a channel therebetween, and wherein the strap passes through the channel, the tube further including a slit and defining a fixed opening between the slit and the first major opening, wherein the adjustable opening of the strap is formed by passing the second portion of the strap through the fixed opening”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/               Primary Examiner, Art Unit 3784